Citation Nr: 0629523	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-43 001	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as due to exposure to Agent Orange or other herbicides in 
service.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD, 
assigned a 50 percent rating effective March 2004, and denied 
the veteran's claim of service connection for chloracne due 
to exposure to Agent Orange or other herbicides.  

The veteran appealed both the assigned rating for PTSD and 
initiated an appeal as to the denial of service connection 
for chloracne.

The issue of entitlement to service connection for chloracne, 
claimed as due to exposure to Agent Orange or other 
herbicides, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in May 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for PTSD be 
granted.  In a July 2004 rating decision, the RO granted 
service connection for PTSD and the issue on appeal concerns 
the claim of entitlement to a higher evaluation for this now 
service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for PTSD in the July 2004 rating decision 
and assigned an initial 50 percent disability rating 
effective March 2004 (date of claim).  Therefore, the VCAA 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 50 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a November 2004 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.

The claimant's pertinent VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in June 2004.  
38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).




Evaluation for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999), is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (CAVC) emphasized 
the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such 
as this one) in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been recognized as 
service-connected.  VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating, but 
not for a 100 percent rating.  

In March 2004, the veteran presented at a VA treatment 
facility with complaints of memory loss.  He reported often 
misplacing everyday items such as eyeglasses, being less 
alert while driving, garbling his words, and losing his way 
in the woods while hunting.  Consequently, the veteran was 
given a battery of tests as part of a neuropsychological 
examination.  The examiner found that the veteran had no 
global loss of cognitive function, average verbal 
abstraction, average visual spatial construction, average 
psychomotor speed, average IQ, and these scores were 
"consistent with a stable level of intellectual function."  
Language tests determined that the veteran's confrontation 
naming, list generation, and auditory comprehension were all 
within the average range.  His auditory verbal memory was in 
the low average range.  However, all of these scores were 
"within normal limits."  Tests of the veteran's memory 
revealed that he had average immediate and delayed recall.  
Tests of the veteran's verbal memory, including acquisition, 
short, long, and cued recall, were all in the average range.  
The veteran's visual memory was in the high average range.  
Attention, mental flexibility, planning, and motor control 
were also in the average range.  In summary, the examiner 
concluded that the veteran's "cognitive function remains 
within normal limits in all domains examined."  The episodes 
of memory loss and lack of alertness that the veteran 
reported suggested significant problems, but his performance 
suggested that these episodes were transitory.  The examiner 
further opined that the veteran's subdued affect was 
consistent with mild depression and recommended that the 
veteran pursue treatment for PTSD.

In April 2004, the veteran underwent both a 
"biopsychosocial/PTSD evaluation" and a mental status 
examination at a VA treatment facility.  The veteran showed 
up early for his examination, was oriented to time, place, 
and person, casually dressed, polite, cooperative, showing 
neutral mood, with a very constricted affect.  His thought 
and speech were fluid and concise, lacking elaboration or 
detail.  Gross cognitive functions appeared intact, and there 
was no evidence of psychosis, thought disorder, or mania.  
His insight and judgment were described as fair.  The veteran 
noted disruptions of memory, concentration, and attention.  
The veteran complained of Vietnam invading his dreams.  He 
reported drinking and bouts of depression following the war, 
but was able to maintain employment.  The veteran also 
reported being "hateful," increasing since the onset of the 
war in Iraq.  The veteran described symptoms of irritability, 
sleep disturbance, depressed mood, poor appetite, low sex 
drive, anhedonia, episodes of suicidal ideation, poor 
concentration, poor attention, and poor memory.  He related 
one previous incident of suicidal ideation in which he put a 
gun in his mouth, but did not go through with the act.  The 
veteran reported persistently re-experiencing traumatic 
events, persistently avoiding stimuli, and showing increased 
arousal.  

The examiner diagnosed the veteran with PTSD.  It was noted 
that the condition was chronic and of moderate intensity.  
The veteran did not appear to be extremely distressed by the 
traumatic events he witnessed, but it was difficult to 
ascertain whether this was a function of his inability to 
articulate his struggles or a lack of psychosocial distress.  
The veteran showed little avoidance and did state that he 
often tried to talk about events from Vietnam with other 
veterans "to get over it."  It might be that the veteran 
had become desensitized to the material, but he did not 
appear to have worked it through.  The veteran still had 
daily intrusive thoughts of the events, but little affect 
associated with the recollections.  The veteran also met the 
criteria for a diagnosis of Major Depressive Disorder (MDD).  
This condition was noted to be recurrent and of moderate to 
severe intensity.  It was also noted that it might hinder the 
veteran's access to emotions at this time and his affect was 
quite restricted.  MDD was seen as directly related to PTSD.  
The Global Assessment of Functioning (GAF) was 45.  

A June 2004 neurological examination report showed that the 
veteran was experiencing some memory problems.  The veteran 
reported forgetting appointments and misplacing things.  The 
veteran reported being unable to work in real estate because 
of the fear that he would lose his clients' files.  He could 
manage his own finances and did not have any responsibility 
for chores, as these were taken care of by his parents or his 
grown son.  He had experienced some weight loss over the past 
year and reported getting three to four hours of sleep per 
night.

In June 2004, the veteran was afforded a VA compensation and 
pension examination for PTSD.  The examiner noted that the 
claims file was not available, but that the April 2004 notes 
were reviewed.  It was noted that the veteran was going 
between living with his parents and his son.  The veteran was 
casually attired and appropriately groomed.  His mood was 
slightly depressed.  His speech was logical and spontaneous 
and his  rate and flow of speech were within normal limits.  
He was able to manage activities of daily living, including 
his own funds.  The veteran denied any hallucinations or 
delusions.  He was not seen as dangerous to self or others.  
He was alert and oriented to time, person, place, and 
situation.  He was aware of recent events, his remote memory 
was grossly intact, and his insight and judgment were fair.  
The veteran reported that his fishing business had been 
forced to close down due to poisoning of a lake, and the 
veteran "[did not] feel capable of going out and trying to 
work for somebody else."  The veteran was currently living 
on the money he received for sale of his lake property.  The 
veteran reported "tend[ing] to stress out about anything[,] 
and he feel[s] super anxious and certainly has some 
depression, also."  The veteran reported sleep in the three-
to-four-hour range and not being sufficiently rested.  The 
veteran reported not being able to stay on task for any 
length of time, being distracted easily, forgetting things, 
and letting his mind wander.  He reported a poor appetite, 
with weight loss from 20 to 25 pounds in the last few months.  
He denied crying spells.  He denied current suicidal 
ideation, though he reported the incident in the past when he 
failed to carry out the act of suicide.  The veteran reported 
often experiencing assaultive thoughts, but "does not have 
any problems controlling those."  He had been married and 
divorced three times.  The examiner noted that the DSM IV 
criteria for PTSD were met.  The veteran experienced feelings 
of guilt, intrusive thoughts almost every day, nightmares two 
or three times a week, intense psychological and 
physiological reactions from stimuli such as loud sounds, 
avoidance of thoughts, feelings, conversations, and people, 
diminished motivation, feelings of detachment, restricted 
range of affect, a hard time expressing feelings, difficulty 
sleeping, irritability and outbursts of anger, problems 
concentrating, hypervigilance, and an exaggerated startle 
response.  He denied having a sense of foreshortened future 
or ever having any flashbacks.  The examiner opined that the 
veteran's PTSD had "caused him clinically significant 
impairment in his ability to function and lead a normal 
life,"  and he further assessed the veteran's GAF score at 
49.  However, the examiner also concluded that the he "d[id] 
not see [PTSD] as sufficiently severe . . . to say he is 
unemployable, though his work quality is definitely effected 
[sic] by [it]."  

In November 2004 VA treatment records, the examiner found a 
slight decrease in the veteran's symptoms.  While he showed 
signs of depression including decreased energy, 
concentration, interest in activities, irritable mood, 
nightmares and hyperarousal, the veteran reported being able 
to sleep six to seven hours per night.  The examiner stated 
that the veteran "looks less depressed."  Furthermore, 
according to the examiner, the veteran's thinking was less 
vague and disorganized, and his affect was less depressed 
than it had been.

VA treatment records from June to October 2005 reflect that, 
among other things, the veteran appeared his stated age; was 
well-groomed; was dressed appropriately and casually; was 
neat and clean; was of normal weight; had a calm demeanor; 
was oriented to day, week, month, year, place, and person; 
was cooperative and spontaneous; had intact cognitive 
functions with no perceptual aberrations; was negative for 
delusions and hallucinations; was negative for tangential and 
circumstantial speech, loose associations, flight of ideas, 
and grandiosity; had normal speech that was clear, coherent, 
logical and unpressured; had a normal gait; had intact long- 
and short-term memory; had above average intelligence; had 
good judgment and fair insight; had an appropriate affect 
with good range; had a dysthymic and pessimistic mood; and 
expressed moderate suicidal ideation with no intent.  The 
veteran reported experiencing insomnia and distressed sleep, 
unpleasant dreams on a nightly basis, feelings of isolation, 
hypervigilance, hypersensitivity, poor social functioning, 
intolerance for inconveniences, an exaggerated startle 
response, suspicion and paranoia, cognitive confusion, 
feelings of lack of purpose in life, lethargy, despondency 
intermittently throughout the day, and was assessed a 
consistent GAF score of 45, reflecting a "moderately 
severe" case of PTSD with moderate levels of depression.  

The overall criteria for a 70 percent rating are met as the 
veteran has occupational and social impairment, with 
deficiencies in most areas.  The veteran is not working.  He 
goes back and forth between living with his parents and his 
son.  He has suicidal ideation, near continuous depression 
with some panic, he has irritability and outbursts of anger, 
memory difficulties, restricted affect, and difficulty in 
adapting to stressful circumstances including work or a 
worklike setting.  He also has impairment in his ability to 
establish and maintain effective relationships as he displays 
some detachment/isolation, suspicion and paranoia, and his 
difficulty with expressing feelings.  His GAF scores support 
a finding of occupational and social impairment, with 
deficiencies in most areas.  His PTSD is of a severe 
disability level.  

However, the veteran does not meet the criteria for a 100 
percent rating.  The veteran does not have gross impairment 
in thought processes or communication.  The veteran does not 
suffer from persistent delusions or hallucinations.  His 
behavior is not grossly inappropriate.  He is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The veteran is oriented to time and place.  
The veteran has some memory impairment; the bouts of memory 
impairment are transitory and do not include memory loss for 
names of close relatives, own occupation, or own name when 
objectively examined.  

Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence supports a 70 percent for PTSD.  


ORDER


A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

In the July 2004 rating decision, service connection for 
chloracne, claimed as due to exposure to Agent Orange or 
other herbicides in service was denied.  

In October 2004, a notice of disagreement was received.  As 
such, a statement of the case must be issued.  The failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).  




Accordingly, this matter is REMANDED for the following 
action:

The veteran should be sent a statement of the 
case as to the issues of entitlement to 
service connection for chloracne, claimed as 
due to exposure to Agent Orange in service in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


